Citation Nr: 0725309	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  04-41 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether a substantive appeal was timely filed with regards to 
a February 2003 rating that awarded an effective date 
retroactive to August 2, 2000 for entitlement to a total 
disability rating based on individual unemployability (TDIU) 
due to service-connected disabilities.   


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to August 
1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, which determined that a timely appeal had not 
been filed from a February 2003 rating that had awarded an 
effective date retroactive to August 2, 2000 for TDIU.   

Although the veteran had requested a local personal hearing, 
a report of contact dated June 21, 2007 reflects that the 
veteran withdrew that request; the record also reflects that 
the RO undertook a comprehensive verification that the person 
with whom contact was made was in fact the veteran.  
Accordingly, there is no basis to delay adjudication of the 
claim.  See 38 C.F.R. § 20.702 (2007).


FINDINGS OF FACT

1.  Pursuant to a February 2003 rating, the veteran was 
awarded a retroactive effective date of August 2, 2000 for a 
total rating based on individual unemployability (TDIU); 
notice of that determination was mailed on March 4, 2003 to 
the veteran's address of record, and a Notice of Disagreement 
was received in September 2003.  A Statement of the Case was 
issued on December 2, 2003.  

2.  The veteran did not file a Substantive Appeal to perfect 
an appeal, and the February 2003 rating decision became 
final.

3.  The veteran is not mentally incompetent, and does not 
have a guardian appointed to act on his behalf.


CONCLUSION OF LAW

The veteran failed to submit a timely appeal as to the 
February 2003 determination as to the effective date for the 
award of TDIU.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 
C.F.R. § 20.302 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board recognizes that the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (VCAA), 
is currently in effect.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  The Board finds, however, 
that the statute and the regulations are inapplicable in this 
case.  VA's General Counsel issued a decision, which found 
that under 38 U.S.C. § 5103(a), VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  Further, under 38 U.S.C.A. § 5103A, VA is 
not required to assist a claimant in developing evidence to 
substantiate a claim where there is no reasonable possibility 
that such aid could substantiate the claim because there is 
no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  See 
VAOPGCPREC 5-2004 (June 2004); see also Manning v. Principi, 
16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. 
App. 165 (2001) (Court held that the VCAA had no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter). 

As this claim is limited to a retroactive review of the 
evidence of record and is decided as a matter of law, the 
Board finds that the duty to notify and assist provisions of 
the VCAA are inapplicable.  Morris v. Principi, 239 F.3d 
1292, 1295 (Fed. Cir. 2001); VAOPGCPREC 5-2004 (June 23, 
2004).  Therefore, in a case such as this, there is no 
additional information or evidence that could be obtained to 
substantiate the claim, for the reasons stated above.  As 
such, the Board finds that no prejudice accrues to the 
veteran in proceeding to the merits of his claim at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993) (the 
Board must consider whether a claimant will be prejudiced by 
addressing a question that has not been addressed by the RO).  

Factual Background

The veteran sustained injuries in Vietnam when an explosion 
caused a skull fracture resulting and chronic brain syndrome.  
The veteran was also service connected for several other 
disabilities (noncompensable).  In June 1970, all of his 
service-connected disabilities, when combined, were evaluated 
as 50 percent disabling.

In October 1998, the veteran requested an increased 
evaluation.  In April 1999, the RO requested that veteran be 
more specific as which disorder had increased in severity 
together with any supporting evidence.  He was informed that 
if such was not received within one year from April 1999, he 
could not be paid prior to the date of receipt.  In February 
2000, the veteran not yet having responded, he was again 
notified that unless he submitted evidence by April 2000, 
benefits could not be retroactive and benefits "can't start 
before the date we receive your claim." 

On August 2, 2000, the RO received the veteran's claim that 
he was unable to work due to his service connected organic 
brain syndrome.  After a VA examination was conducted, the RO 
continued the 30 percent evaluation for chronic brain 
syndrome pursuant to a September 2000 rating.  The veteran 
was notified by letter dated October 23, 2000. 

In February 2001, the veteran filed for entitlement to 
service connection for post traumatic stress disorder (PTSD) 
as well as for an increased rating for skull loss.  A VA 
examination was conducted in January 2002, and, pursuant to a 
February 2002 rating, service connection for PTSD, evaluated 
as 50 percent disabling, was established, effective from 
February 2001.  The evaluation for skull loss was continued.  
A resulting combined rating of 70 percent was achieved.  The 
issue of TDIU was deferred for further development.

Pursuant to a June 2002 rating, TDIU was awarded effective 
from February 5, 2001.  

In September 2002, the veteran filed for an earlier effective 
date, requesting that the award be made retroactive to when 
he was separated from service in 1966.  

Pursuant to a February 2003 rating, the RO, in recognition of 
the claim filed on August 2, 2000, awarded a retroactive 
effective date of August 2, 2000 for TDIU.  Notice of that 
determination was issued on March 4, 2003.  A letter from the 
veteran's Congressman, received in September 2003, was 
regarded as a Notice of Disagreement.  A Statement of the 
Case was issued on December 2, 2003.  

Correspondence concerning the February 2003 rating was 
received on March 17, 2004, in which a new representative 
filed a Power of Attorney and noted on a statement in support 
of claim that it was pursuing the earlier effective date 
claim "if still eligible to file his form-9 [substantive 
appeal.]"  That correspondence was received more than 60 
days after issuance of the Statement of the Case and more 
than one year after the adverse rating determination that was 
issued on March 4, 2003.  A substantive appeal was not filed.  

The veteran's spouse wrote to her Congressman, who, in turn, 
corresponded to the VA.  That correspondence was regarded as 
a claim to accept the appeal as timely; that correspondence 
was received on June 10, 2004.  The veteran's spouse 
acknowledged that they had received the December 2003 
Statement of the Case, but the veteran misread the letter, 
believing he had a year to appeal.  Also included with the 
package of material provided to the Congressman was a letter 
dated in April 2004 from the veteran's representative to the 
effect that the veteran had failed to timely appeal the 
earlier effective date determination.   

In June 2004, the RO determined that a timely appeal had not 
been filed from the February 2003 rating that had revised the 
effective date for the award of TDIU from February 2001 to an 
effective date retroactive to August 2, 2000, and the present 
appeal has ensued.  

Analysis

An appeal consists of a timely filed Notice of Disagreement 
(NOD), in writing, and after an Statement of the Case (SOC) 
has been furnished, a timely filed Substantive Appeal.  38 
U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  A claimant, or his 
representative, must file a NOD with a determination by the 
agency of original jurisdiction within one year from the date 
that that agency mails notice of the determination to him; 
otherwise, that determination becomes final.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. § 20.302(a).  A Substantive Appeal 
must be filed within 60 days from the date that the agency of 
original jurisdiction mails the SOC to the appellant, or 
within the remainder of the one-year period from the date of 
the mailing of the notification of the determination being 
appealed, whichever period ends later.  38 C.F.R. § 
20.302(b); see also 38 U.S.C.A. § 7105 (d)(3).

The argument is implicitly advanced that the veteran should 
be excluded from timely filing requirement because he 
received the notice during a stressful time and misread the 
notice.  

Under certain circumstances, a statutory filing period may be 
equitably tolled due to conduct of VA.  See Bailey v. West, 
160 F.3d 1360, 1365 (Fed. Cir. 1998).  Equitable relief is 
granted rarely, such as in a case where a claimant actively 
pursued judicial remedies but has filed a defective pleading 
or where a claimant has been induced or tricked by his 
adversary's misconduct into allowing the filing deadline to 
pass.  Pfau v. West, 12 Vet. App. 515, 517 (1999), citing 
Irwin v. Department of Veterans Affairs, 498 U.S. 89 (1990).  
The Federal Circuit specifically held in Bailey that 
equitable tolling in the paternalistic veterans' benefits 
context does not require misconduct (such as trickery); 
however, Bailey does require the appellant to have been 
"misled by the conduct of his adversary into allowing the 
filing deadline to pass."  Bailey, 160 F.3d at 1365; see also 
(William) Smith v. West, 13 Vet. App. 525 (2000).  The record 
does not establish a basis for equitable tolling on such a 
basis in this case.  

In Barrett v. Principi, 363, F.3d 1316 (Fed. Cir. 2004), the 
U.S. Court of Appeals for the Federal Circuit held that, for 
the purposes of determining whether a claimant timely 
appealed to that particular court, equitable tolling is 
available where a veteran is able to show that the failure to 
file was the direct result of a mental illness that rendered 
him incapable of rational thought or deliberate decision 
making, or incapable of handling his own affairs or unable to 
function in society.  Id. at 1321.  Here, the record contains 
no indication that the veteran was so incapacitated by mental 
illness that he could not manage his affairs, to include 
being unable to file the required evidence or forms.  

The Board observes that 38 C.F.R. § 3.353(a) defines a 
mentally incompetent person as "one who because of injury or 
disease lacks the mental capacity to contract or to manage 
his or her own affairs, including disbursement of funds 
without limitation."  The veteran does not have a guardian 
appointed for him, and VA examinations of August 2000 and 
January 2002 found the veteran competent to manage his 
benefit payments without restriction.  There is no evidence 
of record that the veteran was deemed to be mentally 
incompetent during the period under consideration.  

The record contains no indication that the veteran was so 
incapacitated by mental illness that he could not manage his 
affairs, to include being unable to file the substantive 
appeal.  Cf. McPhail v. Nicholson, 19 Vet. App. 30, 33 
(2005).  In the absence of specific evidence of profound 
mental illness, the Board rejects the contention that his 
mental problems form a basis for equitable tolling.  See 
Barrett, 363 F. 3d at 1321 [a medical diagnosis alone or 
vague assertions of mental problems will not suffice].  

Moreover, in this case, the veteran never filed a substantive 
appeal with the February 2003 determination, as opposed to 
filing an untimely substantive appeal; in such circumstances, 
the doctrine of equitable tolling may not apply at all.  See 
McPhail, supra, at 34 ("Court has been unable to find any 
case where equitable tolling was applied to performing an 
action on a timely basis where the action had not ultimately 
been performed.").

Because the veteran did not timely file a substantive appeal 
regarding the February 2003 rating determination issued by 
the RO, the Board lacks jurisdiction to adjudicate the issue 
on the merits.  His appeal must be dismissed.  See 38 
U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 19.4, 
20.200, 20.201, 20.202, 20.302 (2007).

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   


ORDER

The appeal of the February 2003 determination of an effective 
date of August 2, 2000 for TDIU is dismissed.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


